DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election without traverse of Group II (claims 7-12) in the reply filed on 04/22/2021 is acknowledged.

Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.

Claim Objections
Claim 12 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claim 12 is interpreted to depend from independent claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al (US 2014/0345346 A1) as evidenced by Ptacek (Utilization of Apatite Ores, Apatites and their Synthetic Analogues - Synthesis, Structure, Properties and Applications, 2016, accessed  from www.intechopen.com).
Regarding claim 7, Yasuda et al teaches a method of reducing water eutrophication caused by fertilizers
(the phrase “reducing water eutrophication caused by fertilizers” is a preamble statement reciting purpose or intended use and does not impart structural limitation to the claim (i.e. method of fertilizing soil); if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111.02]),
characterized in that it comprises the step of fertilizing the soil with a poorly water-soluble thermophosphate fertilizer
(Yasuda et al teaches a fertilizer used to correct soil acidity (e.g. step of fertilizing the soil) wherein the fertilizer is not soluble in water (e.g. poorly water-soluble) [0023]; further the fertilizer is a phosphorus-potassium fertilizer is obtained by melting [0022, lines 1-3] rock phosphate which reads on “thermophosphate fertilizer” (see Ptacek defining 

Regarding claim 8, Yasuda et al teaches the method according to claim 7, characterized in that the fertilizer comprises, in % by mass based on the total mass of the fertilizer (see Test 1 [0049] and table below): 
Calculation of Elemental Percent of Compounds Taught by Yasuda Test 1 [0049]
P2O5
CaO
MgO
SiO2

21.6
30.6
13.0
15.8

% P2O5 of P2O5
% Ca of CaO
%Mg of MgO
%Si of SiO2

100%
72%
60%
47%
Mass %
P2O5
Ca
Mg
Si
Yasuda Test 1 [0049]
21.6
21.88
7.84
7.38
Claimed Invention
15 – 24
13.5 – 22.5
3.0 – 11.0
6.3 – 13.7


Therefore, Yasuda et al teaches composition ranges that anticipate the claimed range.  

Regarding claims 9-11, Yasuda et al teaches the method according to claim 7, characterized in that the poorly water- soluble thermophosphate fertilizer has phosphorus solubility (in terms of P2O5) in water of at most 1000 ppm (claim 9), 600 ppm (claim 10), and 400 ppm (claim 11)
(Yasuda et al teaches the potassium-phosphorous fertilizer (e.g. thermophosphate fertilizer) is not soluble in water [0023], including the phosphorus pentoxide (P2O5) [0025, last 2 lines], which reads on a solubility of 0 ppm; thus Yasuda et al anticipates a solubility range less than 400 ppm).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (US 2014/0345346 A1) as evidenced by Ptacek (Utilization of Apatite Ores, Apatites and their Synthetic Analogues - Synthesis, Structure, Properties and Applications, 2016, accessed  from www.intechopen.com).
Regarding claim 12, Yasuda et al teaches the method according to claim 7,  characterized in that the poorly water-soluble thermophosphate fertilizers are obtained by melting at temperatures of from 1350 C to 1450 °C 
(Yasuda et al discloses melting temperature range of 1200-1700 °C [0029]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)), 
followed by quenching [0030, line 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        




/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731